Citation Nr: 0027273	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for joint pain of the 
knees as a chronic disability resulting from an undiagnosed 
illness, to include the issue of whether a substantive appeal 
was timely filed. 

2.  Entitlement to service connection for joint pain of the 
wrists as a chronic disability resulting from an undiagnosed 
illness, to include the issue of whether a substantive appeal 
was timely filed. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from May 1990 to 
March 1992.  He served in the Southwest Asia theater of 
operations from December 1990 to June 1991.

The relevant procedural history of this case is summarized in 
the "Factual Background" section below.


FINDINGS OF FACT

1.  A substantive appeal pertaining to the issue of 
entitlement to service connection for joint pain of the knees 
as a chronic disability resulting from an undiagnosed illness 
was not received within 60 days from the date the RO mailed 
the supplemental statement of the case to the veteran.

2.  A substantive appeal pertaining to the issue of 
entitlement to service connection for joint pain of the 
wrists as a chronic disability resulting from an undiagnosed 
illness was not received within 60 days from the date the RO 
mailed the supplemental statement of the case to the veteran.


CONCLUSIONS OF LAW

1. A substantive appeal pertaining to the issue of 
entitlement to service connection for joint pain of the knees 
as a chronic disability resulting from an undiagnosed illness 
was not timely received. 38 C.F.R. §§ 19.31, 20.302(c), 
20.303, 20.305, 20.306 (1999).

2. A substantive appeal pertaining to the issue of 
entitlement to service connection for joint pain of the 
wrists as a chronic disability resulting from an undiagnosed 
illness was not timely received. 38 C.F.R. §§ 19.31, 
20.302(c), 20.303, 20.305, 20.306 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A procedural summary is necessary to clarify the situation in 
this case.

By an April 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denied service connection for a right knee 
disability, a left knee disability, a right wrist disability, 
and a left wrist disability, all on a direct basis only.  

The veteran testified before a local hearing officer in 
September 1995.  

In May 1997, the Board of Veterans' Appeals (Board) remanded 
the veteran's claims, primarily so that the RO could consider 
and develop them as claims concerning a chronic disability 
resulting from an undiagnosed illness, based on the veteran's 
service during the Gulf War.  By a July 1999 supplemental 
statement of the case, the RO continued to deny service 
connection for a right knee disability, a left knee 
disability, a right wrist disability, and a left wrist 
disability, on a direct basis and as chronic disabilities 
resulting from an undiagnosed illness.  The veteran was 
advised that a response to the supplemental statement of the 
case was optional.  

The veteran did not file a response to this July 1999 
supplemental statement of the case of which he was notified 
by letter dated July 12, 1999, although his representative 
did file a 646 dated on September 28, 1999 generally 
referencing the claims for service connection and mentioning 
the veteran's status as a Gulf War veteran.

The veteran's claims concerning service connection for a 
right knee disability, a left knee disability, a right wrist 
disability, and a left wrist disability, all on a direct 
basis, were denied by the Board in a January 2000 decision.  
However, the Board remanded the claims concerning service 
connection for joint pain of the knees as a chronic 
disability resulting from an undiagnosed illness and for 
joint pain of the wrists as a chronic disability resulting 
from an undiagnosed illness.  The RO was asked to issue a new 
supplemental statement of the case, with the specific 
language of 38 C.F.R. § 3.317 included, and the veteran was 
to be provided with the opportunity to perfect his appeal.  
In this regard, the Board noted that the July 1999 
Supplemental Statement of the Case did not provide the 
specific text of 38 C.F.R. § 3.317, and the cover letter 
mistakenly advised the veteran that a response was optional.  
Thereafter, the claims was to be returned to the Board for 
further adjudication. 

In a January 2000 supplemental statement of the case, the RO 
denied service connection for joint pain of the wrists, and 
for joint pain of the knees, both as chronic disabilities 
resulting from an undiagnosed illness.  The supplemental 
statement of the case was issued under a cover letter to the 
veteran's last known address, with a copy also forwarded to 
his representative, dated on January 27, 2000.  This cover 
letter noted, in pertinent part, that to perfect the 
veteran's appeal on these issues, a substantive appeal had to 
be filed within 60 days from the date the RO mailed the 
supplemental statement of the case. 

A "Statement of Accredited Representation in Appealed Case" 
filed by the veteran's representative was subsequently 
associated with the claims file and dated on April 20, 2000.

In a May 2000 letter, the RO advised the veteran and his 
representative that the appeal was being returned to the 
Board for disposition.

In a letter sent to the veteran's last known address on July 
24, 2000, the Board advised him that it was raising the issue 
of the timeliness of his substantive appeals pertaining to 
the issues of service connection for joint pain of the wrists 
as a chronic disability resulting from an undiagnosed illness 
and service connection for joint pain of the knees as a 
chronic disability resulting from an undiagnosed illness.  
This letter included the text of regulations (as well as 
caselaw citations) relevant to the filing requirements for a 
substantive appeal, including following the issuance of a 
supplemental statement of the case.  The veteran was advised 
that he and his representative had 60 days from the date the 
letter was mailed (i.e., July 24, 2000) to present written 
argument or to request a hearing to present oral argument on 
the question of the timeliness of the appeal.  The veteran 
was further advised that if the Board did not hear from him 
or his representative by the end of that period, it would be 
assumed that they had no argument to submit and did not want 
to request a hearing, and the Board would then proceed with 
the appeal.  A copy of this letter was also forwarded to the 
veteran's representative.  

As of October 1, 2000, neither the veteran nor his 
representative had responded to the Board's letter of July 
24, 2000. 

II.  Analysis

Section 19.31 of Title 38 of the Code of Federal Regulations 
(C.F.R.) provides as follows: 
A Supplemental Statement of the Case, so 
identified, will be furnished to the 
appellant and his or her representative, 
if any, when additional pertinent 
evidence is received after a Statement of 
the Case or the most recent Supplemental 
Statement of the Case has been issued, 
when a material defect in the Statement 
of the Case or a prior Supplemental 
Statement of the Case is discovered, or 
when, for any other reason, the Statement 
of the Case or a prior Supplemental 
Statement of the Case is inadequate.  A 
Supplemental Statement of the Case will 
also be issued following development 
pursuant to a remand by the Board unless 
the only purpose of the remand is to 
assemble records previously considered by 
the agency of original jurisdiction and 
properly discussed in a prior Statement 
of the Case or Supplemental Statement of 
the Case or unless the Board specifies in 
the remand that a Supplemental Statement 
of the Case is not required.  If the case 
is remanded to cure a procedural defect, 
a Supplemental  Statement of the Case 
will be issued to 
assure full notification to the appellant 
of the status of the case, unless the 
Board directs otherwise. 

38 C.F.R. § 19.31 (1999).
 
Section 20.302(c) of Title 38 of the C.F.R. provides as 
follows: 

(c)  Response to Supplemental Statement 
of the Case. Where a Supplemental 
Statement of the Case is furnished, a 
period of 60 days from the date of 
mailing of the Supplemental Statement of 
the Case will be allowed for response.  
The date of mailing of the Supplemental 
Statement of the Case will be presumed to 
be the same as the date of the 
Supplemental Statement of the Case for 
purposes of determining whether a 
response has been timely filed.  Provided 
a Substantive Appeal has been timely 
filed in accordance with paragraph (b) of 
this section, the response to a 
Supplemental Statement of the Case is 
optional and is not required for the 
perfection of an appeal, unless the 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case.  If a 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case, a 
Substantive Appeal must be filed with 
respect to those issues within 60 days in 
order to perfect an appeal with respect 
to the additional issues. 

38 C.F.R. § 20.302(c) (1999) (emphasis added). 



Section 20.303 of the C.F.R. provides as follows: 

Rule 303.  Extension of time for filing 
Substantive Appeal and response to 
Supplemental Statement of the Case. An 
extension of the 60-day period for filing 
a Substantive Appeal, or the 60-day 
period for responding to a Supplemental 
Statement of the Case when such a 
response is required, may be granted for 
good cause.  A request for such an 
extension must be in writing and must be 
made prior to expiration of the time 
limit for filing the Substantive Appeal 
or the response to the Supplemental 
Statement of the Case.  The request for 
extension must be filed with the 
Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veterans Affairs 
office.  A denial of a request for 
extension may be appealed to the Board. 

38 C.F.R. § 20.303 (1999). 

Section 20.305 of the C.F.R. provides as follows: 

Rule 305.  Computation of time limit for 
filing. 
(a)  Acceptance of  postmark date.  When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed.  In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded. 

(b)  Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation. 

38 C.F.R. § 20.305 (1999). 

Section 20.306 of the C.F.R. provides as follows:

For the purpose of Rule 305 [20.305 of 
this part], the legal holidays, in 
addition to any other day appointed as a 
holiday by the President or the Congress 
of the United States, are as follows: New 
Year's Day--January 1; Inauguration Day-- 
January 20 of every fourth year or, if 
the 20th falls on a Sunday, the next 
succeeding day selected for public 
observance of the inauguration; Birthday 
of Martin Luther King, Jr.--Third Monday 
in January; Washington's Birthday--Third 
Monday in February; Memorial Day--Last 
Monday in May; Independence Day--July 4; 
Labor Day--First Monday in September; 
Columbus Day--Second Monday in October; 
Veterans Day--November 11; Thanksgiving 
Day--Fourth Thursday in November; and 
Christmas Day--December 25.  When a 
holiday occurs on a Saturday, the Friday 
immediately before is the legal 

public holiday.  When a holiday occurs on 
a Sunday, the Monday immediately after is 
the legal public holiday. 

38 C.F.R. § 20.306 (1999). 

In the present case, the record reflects that in its January 
2000 supplemental statement of the case, the RO denied 
service connection for joint pain of the wrists, and for 
joint pain of the knees, both as chronic disabilities 
resulting from an undiagnosed illness.  The veteran was 
explicitly notified that he had 60 days from the date of 
mailing of the supplemental statement of the case to submit a 
substantive  appeal on these issues. 

The record reflects neither the submission of a timely 
substantive appeal nor any request from the veteran or his 
attorney for an extension of time, in accordance with 38 
C.F.R. § 20.303 (1999).  In the absence of receipt of a 
timely substantive appeal pertaining to the RO's January 2000 
denials of service connection for joint pain of the wrists, 
and for joint pain of the knees, both as chronic disabilities 
resulting from an undiagnosed illness, the Board is without 
jurisdiction to entertain an appeal of such denials.  See Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  Accordingly, the 
claims concerning service connection for joint pain of the 
wrists as a chronic disability resulting from an undiagnosed 
illness and service connection for joint pain of the knees as 
a chronic disability resulting from an undiagnosed illness 
are dismissed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.302 (1999). 


ORDER

The veteran's appeal concerning entitlement to entitlement to 
service connection for joint pain of the knees as a chronic 
disability resulting from an undiagnosed illness is 
dismissed.

The veteran's appeal concerning entitlement to entitlement to 
service connection for joint pain of the wrists as a chronic 
disability resulting from an undiagnosed illness is 
dismissed.



		
Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 

